         Case
          Case1:20-ap-01089-MT
               1:20-ap-01089-MT Doc
                                 Doc2-1
                                     3 Filed
                                        Filed11/05/20
                                              10/30/20 Entered
                                                         Entered11/05/20
                                                                  10/30/2014:59:20
                                                                           16:15:33 Desc
                                                                                     Desc
                                 Main
                                  AP-Summons
                                      Document PagePage1 1ofof3 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Richard P Steelman Jr
Levene, Neale, Bender, Yoo & Brill LLP
10250 Constellation Blvd Ste 1700
Los Angeles, CA 90067
310−229−3339




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:18−bk−12698−MT

Green Nation Direct, Corporation                                              CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:20−ap−01089−MT
                                                               Debtor(s).

Nancy J Zamora, Chapter 7 Trustee


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Jorge Hernandez                                                                      PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
11/30/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                January 6, 2021
             Time:                11:00 AM
             Hearing Judge:       Maureen Tighe
             Location:            21041 Burbank Blvd, Crtrm 302, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case1:20-ap-01089-MT
            1:20-ap-01089-MT Doc
                              Doc2-1
                                  3 Filed
                                     Filed11/05/20
                                           10/30/20 Entered
                                                      Entered11/05/20
                                                               10/30/2014:59:20
                                                                        16:15:33 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage2 2ofof3 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: October 30, 2020




                                                                                        By:        "s/" Liliana Fisher
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
         Case 1:20-ap-01089-MT            Doc 3 Filed 11/05/20 Entered 11/05/20 14:59:20                      Desc
                                          Main Document     Page 3 of 4

                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled:

SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004−1] (Doc 2);

COMPLAINT TO AVOID AND RECOVER PREFERENTIAL TRANSFERS (Doc 1);

STATUS CONFERENCE INSTRUCTIONS;

JOINT STATUS REPORT (BLANK); and

NOTICE OF REQUIRED COMPLIANCE WITH LOCAL BANKRUPTCY RULE 7026-1

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On November
4, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Richard P Steelman rps@lnbyb.com, john@lnbyb.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Edward M Wolkowitz emw@lnbyb.com
       Nancy J Zamora (TR) zamora3@aol.com, nzamora@ecf.axosfs.com

2. SERVED BY UNITED STATES MAIL: On November 4, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 Jorge Hernandez                                                Jorge Hernandez
 15811 Chatworth St.                                            10500 Dempsey Ave.
 North Hills, CA 91343                                          Granada Hills, CA 91344

                                                                            Service information continued on attached page
         Case 1:20-ap-01089-MT                   Doc 3 Filed 11/05/20 Entered 11/05/20 14:59:20                                     Desc
                                                 Main Document     Page 4 of 4
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 4, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

  November 4, 2020                        Lourdes Cruz                                        /s/ Lourdes Cruz
  Date                                Type Name                                               Signature



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                          F 7004-.SUMMONS.ADV.PROC
  June 2012
